Citation Nr: 1631302	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  10-37 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 percent for the Veteran's bilateral pes planus.  

2.  Entitlement to a compensable disability evaluation for the Veteran's bilateral foot dermatitis with a history of foot fungus for the period prior to May 16, 2014.  

3.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's bilateral foot dermatitis with a history of foot fungus for the period on and after May 16, 2014.  

4.  Whether K. L., may be recognized as the Veteran's dependent for VA purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from April 1988 to June 1992.  The Veteran served in Southwest Asia was awarded the Combat Action Ribbon.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the St. Petersburg, Florida, Regional Office (RO) which recharacterized the Veteran's bilateral skin disorder of the feet as bilateral foot dermatitis with a history of foot fungus and denied increased evaluations for that disability and the Veteran's bilateral pes planus.  In August 2009, the Veteran submitted a notice of disagreement (NOD).  In August 2010, the RO issued a statement of the case (SOC) to the Veteran.  In September 2010, the Veteran submitted an Appeal to the Board (VA Form 9).  In January 2014, the Board remanded the Veteran's appeal to the RO for additional action.  

In January 2014, the RO determined that K. L., may not be recognized as the Veteran's dependent for VA purposes.  In February 2014, the Veteran submitted a NOD with that determination.  

In July 2014, the Appeals Management Center (AMC) increased the evaluation for the Veteran's bilateral foot dermatitis with history of foot fungus from noncompensable to 10 percent and effectuated the award as of May 16, 2014.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

Bilateral Pes Planus and Bilateral Foot Dermatitis

In June 2015, additional VA clinical documentation dated in June 2015 pertaining to treatment of the Veteran's foot was submitted into the record.  In February 2016, a January 2016 VA Foot Conditions, Including Flatfoot (Pes Planus) Disability Benefits Questionnaire (VA Form 21-0960M-6) was submitted into the record.  The AOJ has not considered the additional relevant evidence.  In July 2016, the accredited representative requested that the Board "refer this evidence to the AOJ for their review and consideration."  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has invalidated the regulations which empowered the Board to consider additional evidence without prior AOJ review in the absence of a waiver of such review by the Appellant.  Disabled American Veterans vs. Sec'y of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  

Dependent

The Veteran has submitted a timely NOD with the determination that K. L., may not be recognized as his dependent for VA purposes.  The AOJ has not issued a SOC which addresses that issue.  Where a Veteran has submitted a timely NOD with an adverse decision and the AOJ has not subsequently issued a SOC addressing the issue, the Board should remand the issue to the AOJ for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC to the Veteran which addresses the issue of whether K. L., may be recognized as the Veteran's dependent for VA purposes.  The Veteran should be given the appropriate opportunity to respond to the SOC.  

2.  Then readjudicate the issues of an evaluation in excess of 30 percent for the Veteran's bilateral pes planus; a compensable evaluation for his bilateral foot dermatitis with a history of foot fungus for the period prior to May 16, 2014; and an evaluation in excess of 10 percent for his bilateral foot dermatitis with a history of foot fungus for the period on and after May 16, 2014.  If any benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the SOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 
or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

